This is a companion case to Fawcett v. Manny, ante p. 212. The two cases were heard and decided at the same time, 170 Wash. 140,15 P.2d 930, and 170 Wash. 148, 15 P.2d 933, and a rehearing was granted in each case thereafter. After the rehearing was granted, this case was compromised and settled, and a stipulation filed in this court for the dismissal of the appeal without costs.
In the light of this disposition of the case by the parties, and in view of the results finally reached in the case ofFawcett v. Manny, ante p. 212, the opinion of this court heretofore filed in this case, 170 Wash. 140, 15 P.2d 930, will be held for naught and disregarded for any and all purposes.
The last and final opinion in the case of Fawcett v. Manny,supra, will be considered as the expression of this court upon the questions of law which were involved in this case.
In accordance with the stipulation, the appeal is dismissed without costs to either party, and the former opinion is set aside and vacated.